

117 S1561 IS: Locality Pay Equity Act of 2021
U.S. Senate
2021-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1561IN THE SENATE OF THE UNITED STATESMay 11, 2021Mr. Casey (for himself, Ms. Warren, Mr. Brown, and Mr. Murphy) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo amend title 5, United States Code, to limit the number of local wage areas allowable within a General Schedule pay locality.1.Short titleThis Act may be cited as the Locality Pay Equity Act of 2021.2.Limiting the
			 number of local wage areas defined within a General Schedule pay
			 locality(a)Local wage area
 limitationSection 5343(a) of title 5, United States Code, is amended—(1)in paragraph (1)(B)(i), by striking (but such and all that follows through are employed);(2)in paragraph (4), by striking and after the semicolon;(3)in paragraph (5), by striking the period after Islands and inserting ; and; and(4)by adding at the end the following:(6)the Office of Personnel Management shall define not more than 1 local wage area within a pay locality, except that this paragraph shall not apply to the pay locality designated as Rest of United States..(b)General Schedule
 pay locality definedSection 5342(a) of title 5, United States Code, is amended—(1)in paragraph (2)(C), by striking and after the semicolon;(2)in paragraph (3), by striking the period after employee and inserting ; and; and(3)by adding at the end the following:(4)pay locality has the meaning given that term under section 5302..3.RegulationsThe Director of the Office of Personnel Management shall prescribe any regulations necessary to carry out the purpose of this Act, including regulations to ensure that the enactment of this Act shall not have the effect of reducing any rate of basic pay payable to any individual who is serving as a prevailing rate employee (as defined under section 5342(a)(2) of title 5, United States Code).4.ApplicabilityThe amendments made by this Act shall apply on and after the first day of the first full pay period beginning at least 180 days after the date of enactment of this Act.